J. Kenneth Servé, J.
The defendant was convicted of grand larceny, first degree, in the Orleans County Court, and on the 11th day of April, 1961, was sentenced as a prior felony offender, to Attica State Prison for a term of not less than five years nor more than seven years. No appeal was taken by the defendant from the judgment of conviction, and the time to take such an appeal has now expired.
The defendant has now made a motion, which he has entitled “ Motion for Court Eecords to Proceed in Forma Pauperis ”. *42In Ms notice of motion the defendant has stated that he wishes copies of the court records hereinafter mentioned, for the purpose of preparing and making an application for a writ of error coram nobis or habeas corpus. The copies of the records that he has requested to be given to him without cost are as follows:
(1) Order of transfer of indictment from Orleans County Supreme Court to Orleans County Court.
(2) Indictment.
(3) Transcript of preliminary hearing and arraignments.
(4) Transcript of trial record.
(5) Court minutes (pleading and sentencing).
(6) Commitment.
The defendant’s application for a transcript of the minutes of Ms trial is hereby denied. (People v. Rose, 8 A D 2d 759; People v. Brown, 3 A D 2d 696; People v. Raymondi, 180 Misc. 973.)
The Clerk of the Orleans County Court is hereby directed to furnish, without cost to the defendant, copies of the following:
(1) Order of Orleans County Supreme Court, transferring to Orleans County Court Indictment No. 444, entitled “ People of the State of New York vs. Willis Edward Griffin, Defendant ”.
(2) Indictment No. 444 entitled “ People of the State of New York vs. Willis Edward Griffin, Defendant ”.
(3) Transcript of Court minutes pertaining to the arraignment of Willis Edward Griffin upon Indictment No. 444.
(4) Court minutes pertaining to the arraignment and pleading of Willis Edward Griffin, upon the Information charging him with being a prior felony offender.
(5) Court minutes as to the sentencing of Willis Edward Griffin.
(6) Defendant’s commitment.